Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 1 of 15 Page ID #:550



   1    NEWMEYER & DILLION LLP
        CHARLES S. KROLIKOWSKI, CBN 185177
   2    Charles.Krolikowski@ndlf.com
        JASON MOBERLY CARUSO, CBN 287809
   3    Jason.Caruso@ndlf.com
        895 Dove Street, Fifth Floor
   4    Newport Beach, California 92660
        (949) 854-7000; (949) 854-7099 (Fax)
   5
        Attorneys for Plaintiffs
   6    SCHUYLER LIFSCHULTZ, MYLES SACHS, and
        ASHBY ENTERPRISES, LLC
   7
   8                               UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SCHUYLER LIFSCHULTZ; MYLES               CASE NO.: 8:19-cv-01497-JVS-ADS
        SACHS; and ASHBY ENTERPRISES,            JUDGE: Hon. James V. Selna, 10C
  12    LLC,                                     MAGISTRATE: Autumn D. Spaeth
  13                          Plaintiffs,
                                                 STIPULATED PROTECTIVE
  14    vs.                                      ORDER
  15    CITY OF SAN JUAN CAPISTRANO;
        J.R. TORREZ, individually;
  16    ALEJANDRA MOLINA, individually;
        and DOES 1 through 100, inclusive,       FILE DATE:        August 2, 2019
  17                                             FAC FILED:        December 27, 2019
                              Defendants.        TRIAL DATE:       January 12, 2021
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3733.101 / 8784182.1

                                   STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 2 of 15 Page ID #:551



   1   1.        PURPOSE AND LIMITS OF THIS ORDER
   2             Discovery in this action is likely to involve confidential, proprietary, or private
   3   information requiring special protection from public disclosure and from use for any
   4   purpose other than this litigation. Thus, the Court enters this Protective Order. This
   5   Order does not confer blanket protections on all disclosures or responses to
   6   discovery, and the protection it gives from public disclosure and use extends only to
   7   the specific material entitled to confidential treatment under the applicable legal
   8   principles. This Order does not automatically authorize the filing under seal of
   9   material designated under this Order. Instead, the parties must comply with L.R. 79-
  10   5.1 if they seek to file anything under seal. This Order does not govern the use at
  11   trial of material designated under this Order.
  12             The parties to this stipulated order intend to be bound by it pending its entry
  13   by the Court.
  14   2.        GOOD CAUSE STATEMENT
  15             This action is likely to involve information as to the personal financial
  16   information of Defendants’ JR Torrez and Alejandra Molina as well as that of
  17   Plaintiffs. The parties to this stipulated order agree that all information obtained as to
  18   the personal financial information of JR Torrez, Alejandra Molina, or any of the
  19   Plaintiffs whether through written discovery, document production, or by testimony,
  20   is to be treated as for “confidential – for attorney’s eyes only”.
  21   3.        DEFINITIONS
  22             A.           Action: 8:19-cv-01497-JVS-ADS.
  23             B.           Challenging Party: A Party or Non-Party that challenges the designation
  24                          of information or items under this Order.
  25             C.           “Confidential – for Attorney’s Eyes Only” Information or Items:
  26                          Information (regardless of how it is generated, stored or maintained) or
  27                          tangible things that qualify for protection under Federal Rule of Civil
  28                          Procedure 26(c), and as specified above in the Good Cause Statement.
       3733.101 / 8784182.1                              -2-
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 3 of 15 Page ID #:552



   1             D.           Counsel: Outside Counsel of Record as well as their support staff).
   2             E.           Designating Party: A Party or Non-Party that designates information or
   3                          items that it produces in disclosures or in responses to discovery as
   4                          “Confidential - Attorney’s Eyes Only”
   5             F.           Disclosure or Discovery Material: All items or information, regardless
   6                          of the medium or manner in which it is generated, stored, or maintained
   7                          (including, among other things, testimony, transcripts, and tangible
   8                          things), that are produced or generated in disclosures or responses to
   9                          discovery in this matter.
  10             G.           Expert: A person with specialized knowledge or experience in a matter
  11                          pertinent to the litigation who has been retained by a Party or its counsel,
  12                          or a Non-Party or it’s counsel to serve as an expert witness or as a
  13                          consultant in this Action.
  14             H.           Non-Party: Any natural person, partnership, corporation, association,
  15                          or other legal entity not named as a Party to this action.
  16             I.           Outside Counsel of Record: Attorneys who are not employees of a party
  17                          to this Action but are retained to represent or advise a party to this
  18                          Action and have appeared in this Action on behalf of that party or are
  19                          affiliated with a law firm which has appeared on behalf of that party,
  20                          and includes support staff.
  21             J.           Party: Any party to this Action at any time, including all of its officers,
  22                          directors, employees, consultants, retained experts, and Outside Counsel
  23                          of Record (and their support staffs).
  24             K.           Producing Party: A Party or Non-Party that produces Disclosure or
  25                          Discovery Material in this Action.
  26   ///
  27   ///
  28   ///
       3733.101 / 8784182.1                                 -3-
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 4 of 15 Page ID #:553



   1             L.           Professional Vendors: Persons or entities that provide litigation support
   2                          services (e.g., photocopying, videotaping, translating, preparing
   3                          exhibits or demonstrations, and organizing, storing, or retrieving data in
   4                          any form or medium) and their employees and subcontractors.
   5             M.           Protected Material:    Any Disclosure or Discovery Material that is
   6                          designated as “Confidential - Attorney’s Eyes Only”.
   7             N.           Receiving Party: A Party that receives Disclosure or Discovery Material
   8                          from a Producing Party.
   9   4.        SCOPE
  10             A.           The protections conferred by this Stipulation and Order cover not only
  11                          Protected Material (as defined above), but also (1) any information
  12                          copied or extracted from Protected Material; (2) all copies, excerpts,
  13                          summaries, or compilations of Protected Material; and (3) any
  14                          testimony, conversations, or presentations by Parties or their Counsel,
  15                          or Non-Parties or their Counsel, that might reveal Protected Material.
  16             B.           Any use of Protected Material at trial shall be governed by the orders
  17                          of the trial judge. This Order does not govern the use of Protected
  18                          Material at trial.
  19   5.        DURATION
  20             Even after final disposition of this litigation, the confidentiality obligations
  21   imposed by this Order shall remain in effect until a Designating Party agrees
  22   otherwise in writing or a court order otherwise directs. Final disposition shall be
  23   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  24   or without prejudice; and (2) final judgment herein after the completion and
  25   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
  26   including the time limits for filing any motions or applications for extension of time
  27   pursuant to applicable law.
  28   ///
       3733.101 / 8784182.1                               -4-
                                        STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 5 of 15 Page ID #:554



   1   6.        DESIGNATING PROTECTED MATERIAL
   2             A.           Over-Designation Prohibited. Any party or non-party who designates
   3    information or items for protection under this Order as “Confidential - Attorney Eyes
   4    Only” (a “designator”) must only designate specific material that qualifies under the
   5    appropriate standards. To the extent practicable, only those parts of documents,
   6    items, or oral or written communications that require protection shall be designated.
   7    Designating Party must designate for protection only those parts of material,
   8    documents, items, or oral or written communications that qualify so that other
   9    portions of the material, documents, items, or communications for which protection
  10    is not warranted are not swept unjustifiably within the ambit of this Order. Mass,
  11    indiscriminate, or routinized designations are prohibited.                  If it comes to a
  12    Designating Party’s attention that information or items that it designated for
  13    protection do not qualify for protection, that Designating Party must promptly notify
  14    all other Parties that it is withdrawing the inapplicable designation.
  15             B.           Manner and Timing of Designations. Designation under this Order
  16   requires the designator to affix the applicable legend (“Confidential - “Attorney Eyes
  17   Only”) to each page that contains protected material. For testimony given in
  18   deposition or other proceeding, the designator shall specify all protected testimony It
  19   may make that designation during the deposition or proceeding, or may invoke, on
  20   the record or by written notice to all parties on or before the next business day, a right
  21   to have up to 21 days from the deposition or proceeding to make its designation.
  22                          (1) A party or non-party that makes original documents or materials
  23                              available for inspection need not designate them for protection
  24                              until after the inspecting party has identified which material it
  25                              would like copied and produced. During the inspection and before
  26                              the designation, all material shall be treated as “Confidential -
  27                              Attorney Eyes Only”. After the inspecting party has identified the
  28                              documents it wants copied and produced, the producing party
       3733.101 / 8784182.1                              -5-
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 6 of 15 Page ID #:555



   1                                must designate the documents, or portions thereof, that qualify for
   2                                protection under this Order.
   3                          (2)   Parties shall give advance notice if they expect a deposition or
   4                                other proceeding to include designated material so that the other
   5                                parties can ensure that only authorized individuals are present at
   6                                those proceedings when such material is disclosed or used. The
   7                                use of a document as an exhibit at a deposition shall not in any
   8                                way affect its designation. Transcripts containing designated
   9                                material shall have a legend on the title page noting the presence
  10                                of designated material, and the title page shall be followed by a
  11                                list of all pages (including line numbers as appropriate) that have
  12                                been designated, and the level of protection being asserted. The
  13                                designator shall inform the court reporter of these requirements.
  14                                Any transcript that is prepared before the expiration of the 21-
  15                                day period for designation shall be treated during that period as if
  16                                it had been designated“– “Confidential - Attorney’s Eyes Only”
  17                                unless otherwise agreed. After the expiration of the 21-day
  18                                period, the transcript shall be treated only as actually designated.
  19                          (3)    Inadvertent Failures to Designate. An inadvertent failure to
  20                                 designate does not, standing alone, waive protection under this
  21                                 Order. Upon timely assertion or correction of a designation, all
  22                                 recipients must make reasonable efforts to ensure that the
  23                                 material is treated according to this Order.
  24   7.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25             All challenges to confidentiality designations shall proceed under L.R. 37-1
  26   through L.R. 37-4. The burden of persuasion in any such challenge proceeding shall
  27   be on the Designating Party. Frivolous challenges, and those made for an improper
  28   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
       3733.101 / 8784182.1                               -6-
                                        STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 7 of 15 Page ID #:556



   1   may expose the Challenging Party to sanctions. Unless the Designating Party has
   2   waived or withdrawn the confidentiality designation, all parties shall continue to
   3   afford the material in question the level of protection to which it is entitled under the
   4   Producing Party’s designation until the Court rules on the challenge.
   5   8.        ACCESS TO DESIGNATED MATERIAL
   6             A.           Basic Principles. A receiving party may use designated material only
   7                          for this litigation. Designated material may be disclosed only to the
   8                          categories of persons and under the conditions described in this Order.
   9             B.           Disclosure of CONFIDENTIAL-ATTORNEYS EYES ONLY
  10                          Material Without Further Approval. Unless otherwise ordered by
  11                          the Court or permitted in writing by the designator, a receiving party
  12                          may disclose any material designated “Confidential - Attorney’s Eyes
  13                          Only” only to:
  14                          (1)   The receiving party’s outside counsel of record in this action and
  15                                employees of outside counsel of record to whom disclosure is
  16                                reasonably necessary;
  17                          (2)   Experts retained by the receiving party’s outside counsel of
  18                                record to whom disclosure is reasonably necessary, and who have
  19                                signed the Agreement to Be Bound (Exhibit A);
  20                          (3)   The Court and its personnel;
  21                          (4)   Outside court reporters and their staff, professional jury or trial
  22                                consultants, and professional vendors to whom disclosure is
  23                                reasonably necessary, and who have signed the Agreement to Be
  24                                Bound (Exhibit A);
  25             C.           Disclosure of “CONFIDENTIAL – ATTORNEY EYES ONLY”
  26                          Material Without Further Approval.
  27                          Unless permitted in writing by the designator, a receiving party may
  28                          disclose material designated     “Confidential   Attorney Eyes Only”
       3733.101 / 8784182.1                              -7-
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 8 of 15 Page ID #:557



   1                          without further approval only to the receiving party’s outside counsel
   2                          of record in this action and employees of outside counsel of record to
   3                          whom it is reasonably necessary to disclose the information;
   4                          (1)   The Court and its personnel;
   5                          (2)   Outside court reporters and their staff, professional jury or trial
   6                                consultants, and professional vendors to whom disclosure is
   7                                reasonably necessary, and who have signed the Agreement to Be
   8                                Bound (Exhibit A); and
   9                          (3)   The author or recipient of a document containing the material, or
  10                                a custodian or other person who otherwise possessed or knew
  11                                the information.
  12             D.       Procedures for Approving or Objecting to Disclosure of
  13                      “Confidential Attorney Eyes Only” Material to In-House Counsel
  14                      or Experts.
  15                      Unless agreed to in writing by the designator:
  16                          (1)   A party seeking to disclose to in-house counsel any material
  17                                designated “Confidential Attorney Eyes Only” must first make a
  18                                written request to the designator providing the full name of the
  19                                in-house counsel, the city and state of such counsel’s residence,
  20                                and such counsel’s current and reasonably foreseeable future
  21                                primary job duties and responsibilities in sufficient detail to
  22                                determine present or potential involvement in any competitive
  23                                decision-making.
  24                          (2)   A party seeking to disclose to an expert retained by outside
  25                                counsel of record any information or item that has been
  26                                designated “Confidential Attorney Eyes Only” must first make a
  27                                written request to the designator that (1)identifies the general
  28                                categories of “Confidential Attorney Eyes Only” information
       3733.101 / 8784182.1                               -8-
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 9 of 15 Page ID #:558



   1                                that the receiving party seeks permission to disclose to the expert,
   2                                (2) sets forth the full name of the expert and the city and state of
   3                                his or her primary residence, (3) attaches a copy of the expert’s
   4                                current resume, (4) identifies the expert’s current employer(s), (5)
   5                                identifies each person or entity from whom the expert has
   6                                received compensation or funding for work in his or her areas of
   7                                expertise (including in connection with litigation) in the past five
   8                                years, and (6) identifies (by name and number of the case, filing
   9                                date, and location of court) any litigation where the expert has
  10                                offered expert testimony, including by declaration, report, or
  11                                testimony at deposition or trial, in the past five years. If the expert
  12                                believes any of this information at (4) - (6) is subject to a
  13                                confidentiality obligation to a third party, then the expert should
  14                                provide whatever information the expert believes can be
  15                                disclosed without violating any confidentiality agreements, and
  16                                the party seeking to disclose the information to the expert shall be
  17                                available to meet and confer with the designator regarding any
  18                                such confidentiality obligations.
  19                          (3)   A party that makes a request and provides the information
  20                                specified in paragraphs 4.D.1 or 4.D.2 may disclose the
  21                                designated material to the identified in-house counsel or expert
  22                                unless, within seven days of delivering the request, the party
  23                                receives a written objection from the designator providing
  24                                detailed grounds for the objection.
  25                          (4)   All challenges to objections from the designator shall proceed
  26                                under L.R. 37-1 through L.R. 37-4.
  27   ///
  28   ///
       3733.101 / 8784182.1                                -9-
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 10 of 15 Page ID #:559



   1   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2             PRODUCED IN THIS LITIGATION
   3             A.           The terms of this Order are applicable to information produced by a
   4                          Non-Party in this Action and designated as “Confidential - Attorney’s
   5                          Eyes Only”. Such information produced by Non-Parties in connection
   6                          with this litigation is protected by the remedies and relief provided by
   7                          this Order. Nothing in these provisions should be construed as
   8                          prohibiting a Non-Party from seeking additional protections.
   9             B.           In the event that a Party is required, by a valid discovery request, to
  10                          produce a Non-Party’s confidential information in its possession, and
  11                          the Party is subject to an agreement with the Non-Party not to produce
  12                          the Non-Party’s confidential information, then the Party shall:
  13                          (1)   Promptly notify in writing the Requesting Party and the Non-
  14                                Party that some or all of the information requested is subject to a
  15                                confidentiality agreement with a Non-Party;
  16                          (2)   Promptly provide the Non-Party with a copy of the Stipulated
  17                                Protective Order in this Action, the relevant discovery
  18                                request(s), and a reasonably specific description of the
  19                                information requested; and
  20                          (3)   Make the information requested available for inspection by the
  21                                Non-Party, if requested.
  22             C.           If the Non-Party fails to seek a protective order from this court within
  23                          14 days of receiving the notice and accompanying information, the
  24                          Receiving Party may produce the Non-Party’s confidential information
  25                          responsive to the discovery request. If the Non-Party timely seeks a
  26                          protective order, the Receiving Party shall not produce any
  27                          information in its possession or control that is subject to the
  28                          confidentiality agreement with the Non-Party before a determination
       3733.101 / 8784182.1                              - 10 -
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 11 of 15 Page ID #:560



   1                          by the court. Absent a court order to the contrary, the Non-Party shall
   2                          bear the burden and expense of seeking protection in this court of its
   3                          Protected Material.
   4 10.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
   5             PRODUCED IN OTHER LITIGATION
   6             A.           Subpoenas and Court Orders. This Order in no way excuses
   7                          noncompliance with a lawful subpoena or court order. The purpose of
   8                          the duties described in this section is to alert the interested parties to
   9                          the existence of this Order and to give the designator an opportunity to
  10                          protect its confidentiality interests in the court where the subpoena or
  11                          order issued.
  12             B.           Notification Requirement. If a party is served with a subpoena or a
  13                          court order issued in other litigation that compels disclosure of any
  14                          information or items designated in this action as “Confidential -–
  15                          Attorney Eyes Only”, that party must:
  16                          (1)   Promptly notify the designator in writing. Such notification shall
  17                                include a copy of the subpoena or court order;
  18                          (2)    Promptly notify in writing the party who caused the subpoena
  19                                or order to issue in the other litigation that some or all of the
  20                                material covered by the subpoena or order is subject to this
  21                                Order. Such notification shall include a copy of this Order; and
  22                          (3)    Cooperate with all reasonable procedures sought by the
  23                                designator whose material may be affected.
  24             C.           Wait For Resolution of Protective Order. If the designator timely
  25                          seeks a protective order, the party served with the subpoena or court
  26                          order shall not produce any information designated in this action as
  27                          “Confidential – Attorney Eyes Only” before a determination by the
  28                          court where the subpoena or order issued, unless the party has obtained
       3733.101 / 8784182.1                                - 11 -
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 12 of 15 Page ID #:561



   1                          the designator’s permission. The designator shall bear the burden and
   2                          expense of seeking protection of its confidential material in that court.
   3   11.       UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
   4             If a receiving party learns that, by inadvertence or otherwise, it has disclosed
   5   designated material to any person or in any circumstance not authorized under this
   6   Order, it must immediately (1) notify in writing the designator of the unauthorized
   7   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
   8   designated material, (3) inform the person or persons to whom unauthorized
   9   disclosures were made of all the terms of this Order, and (4) use reasonable efforts to
  10   have such person or persons execute the Agreement to Be Bound (Exhibit A).
  11   12.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12             PROTECTED MATERIAL
  13             When a producing party gives notice that certain inadvertently produced
  14   material is subject to a claim of privilege or other protection, the obligations of the
  15   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
  16   This provision is not intended to modify whatever procedure may be established in
  17   an e-discovery order that provides for production without prior privilege review.
  18   Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
  19   agreement on the effect of disclosure of a communication or information covered by
  20   the attorney-client privilege or work product protection, the parties may incorporate
  21   their agreement in the Stipulated Protective Order submitted to the Court.
  22   13.       FILING UNDER SEAL
  23             Without written permission from the designator or a Court order, a party may
  24   not file in the public record in this action any designated material. A party seeking to
  25   file under seal any designated material must comply with L.R. 79-5.1. Filings may
  26   be made under seal only pursuant to a court order authorizing the sealing of the
  27   specific material at issue.
  28   ///
       3733.101 / 8784182.1                               - 12 -
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 13 of 15 Page ID #:562



   1 14.         MISCELLANEOUS
   2             A.           Right to Further Relief: Nothing in this Order abridges the right of
   3                          any person to seek its modification by the Court in the future.
   4             B.           Right to Assert Other Objections: Nothing in this Order abridges
   5                          the right any party otherwise would have to object to disclosing or
   6                          producing any information or item on any ground not addressed in this
   7                          stipulated protective order. Similarly, no party waives any right to
   8                          object on any ground to use in evidence of any of the material covered
   9                          by this protective order.
  10   15.        FINAL DISPOSITION
  11             Within 60 days after the final disposition of this action, each party shall return
  12   all designated material to the designator or destroy such material, including all copies,
  13   abstracts, compilations, summaries, and any other format reproducing or capturing
  14   any designated material. The receiving party must submit a written certification to
  15   the designator by the 60-day deadline that (1) identifies (by category, where
  16   appropriate) all the designated material that was returned or destroyed, and (2)
  17   affirms that the receiving party has not retained any copies, abstracts, compilations,
  18   summaries, or any other format reproducing or capturing any of the designated
  19   material. This provision shall not prevent counsel from retaining an archival copy of
  20   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  21   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  22   work product, and consultant and expert work product, even if such materials contain
  23   designated material. Any such archival copies remain subject to this Order.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
       3733.101 / 8784182.1                               - 13 -
                                       STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 14 of 15 Page ID #:563



   1
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2
   3
   4    Dated:         July 6, 2020                  NEWMEYER & DILLION LLP
   5
   6                                                 By: /s/ Jason Moberly Caruso
   7                                                    Charles S. Krolikowski
                                                        Jason Moberly Caruso
   8                                                    Attorneys for Plaintiffs SCHUYLER
                                                        LIFSCHULTZ, MYLES SACHS, and
   9                                                    ASHBY ENTERPRISES, LLC

  10
  11    Dated:         July 6, 2020                  KUTAK ROCK LLP

  12
  13                                                 By: /s/ Christopher D. Glos
                                                        Edwin J. Richards
  14                                                    Christopher D. Glos
                                                        Attorneys for Defendants CITY OF
  15                                                    SAN JUAN CAPISTRANO, J.R.
                                                        TORREZ, AND ALEJANDRA
  16                                                    MOLINA

  17   IT IS SO ORDERED.
  18
  19   DATED:                 July 7, 2020                 /s/ Autumn D. Spaeth
  20                                             HONORABLE AUTUMN D. SPAETH
                                                 United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28
       3733.101 / 8784182.1                       - 14 -
                                      STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01497-JVS-ADS Document 51 Filed 07/07/20 Page 15 of 15 Page ID #:564



   1
                                               EXHIBIT A
   2
                                     AGREEMENT TO BE BOUND
   3
                 I,                                [print or type full name], of
   4
                              [print or type full address], declare under penalty of perjury that
   5
       I have read in its entirety and understand the Protective Order that was issued by the
   6
       United States District Court for the Central District of California on             [date]
   7
       in the case of                                    [insert formal name of the case and the
   8
       number and initials assigned to it by the court]. I agree to comply with and to be
   9
       bound by all the terms of this Protective Order, and I understand and acknowledge
  10
       that failure to so comply could expose me to sanctions and punishment for
  11
       contempt. I solemnly promise that I will not disclose in any manner any
  12
       information or item that is subject to this Protective Order to any person or entity
  13
       except in strict compliance with this Order.
  14
                 I further agree to submit to the jurisdiction of the United States District Court
  15
       for the Central District of California for the purpose of enforcing this Order, even if
  16
       such enforcement proceedings occur after termination of this action.
  17
                 I hereby appoint                               [print or type full name] of
  18
                                            [print or type full address and telephone number]
  19
       as my California agent for service of process in connection with this action or any
  20
       proceedings related to enforcement of this Order.
  21
  22   Date:
  23   City and State where sworn and signed:
  24   Printed name:
  25                                 [printed name]
  26
       Signature:
  27
                                     [signature]
  28
       3733.101 / 8784182.1

                                 STIPULATED PROTECTIVE ORDER
